                                                UNITED STATES DISTRICT COURT
                                                EASTERN DISTRICT OF KENTUCKY
                                                      CENTRAL DIVISION
                                                         (at Lexington)

    CALVIN LEE GODDARD,                                                )
                                                                       )
                 Petitioner,                                           )    Civil Action No. 5: 18-575-DCR
                                                                       )
    V.                                                                 )
                                                                       )
    FRANCISCO QUINTANA, Warden,                                        )    MEMORANDUM OPINION
                                                                       )        AND ORDER
                 Respondent.                                           )

                                                               *** *** *** ***

              Petitioner Calvin Lee Goddard, a federal inmate currently confined at the

Federal Medical Center (“FMC”)-Lexington in Lexington, Kentucky, has filed a pro

se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 and paid the

$5.00 filing fee. [Record No. 1] This matter is pending for initial screening as

required by 28 U.S.C. § 2243. Alexander v. Northern Bureau of Prisons, 419 F.

App’x 544, 545 (6th Cir. 2011).1

              Goddard seeks to bring a claim of inadequate access to a law library, which

he claims constitutes a denial of access to the courts in violation of his constitutional


                                                            
1
 A petition will be denied “if it plainly appears from the petition and any attached
exhibits that the petitioner is not entitled to relief.” Rule 4 of the Rules Governing
§ 2254 Cases in the United States District Courts (applicable to § 2241 petitions
pursuant to Rule 1(b)).
                                                                     ‐1‐ 
 
rights. [Record No. 1] Specifically, his petition alleges that recent changes to the

controlled move schedule at FMC-Lexington have resulted in an improper loss of

access to the prison law library. Goddard also challenges the adequacy of the

materials available in the prison law library and further claims that he has been

retaliated against because of his complaints regarding the law library closing early.

Goddard claims that his habeas petition is appropriate under § 2241 because § 2241

“allows prisoners to challenge the conditions of confinement.” [Record No. 1 at p.

1] He seeks injunctive relief requiring the respondents to update the law library to

include certain legal materials and to adjust the time the law library is “called” to

grant inmates at least three hours of “non-program” hours access. [Record No. 1 at

p. 17]

         Goddard may not pursue the above-identified allegations in this proceeding.

From the face of Goddard’s petition, it is apparent that he is actually asserting civil

rights claims. And contrary to Goddard’s belief, a federal prisoner may not use §

2241 to pursue civil rights claims challenging the conditions of his confinement; he

can only assert such claims by filing suit under 28 U.S.C. § 1331, pursuant to the

doctrine announced in Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S.

388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). See Muhammed v. Close, 540 U.S. 749,

750 (2004)(“Challenges to the validity of any confinement or to particulars affecting

its duration are the province of habeas corpus; requests for relief turning on
                                          ‐2‐ 
 
circumstances of confinement may be presented in a § 1983 action.”); Sullivan v.

United States, 90 F. App’x 862, 863 (6th Cir. 2004) (“§ 2241 is a vehicle not for

challenging prison conditions, but for challenging matters concerning the execution

of a sentence such as the computation of good-time credits.”).

      Because the actions about which Goddard complains have no effect on the

duration of his sentence, his claims must be pursued as civil rights claims under

Bivens. Therefore, the Court will deny the petition without prejudice to Goddard’s

right to assert his claims in a civil rights proceeding. Martin v. Overton, 391 F.3d

710, 714 (6th Cir. 2004). Accordingly, it is hereby

      ORDERED as follows:

      1.    Goddard’s petition for a writ of habeas corpus [Record No. 1] is

DENIED, without prejudice.

      2.    This matter is STRICKEN from the Court’s docket.

      Dated: October 15, 2018.




                                                                                        




                                        ‐3‐ 
 
